17 F.3d 398
73 A.F.T.R.2d 94-1100
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eugene H. WHITEHEAD and Theresa H. Whitehead, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 92-70571.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 4, 1994.Decided Jan. 20, 1994.

1
Before:  GOODWIN and HALL, Circuit Judges;  and TANNER,* Senior District Judge.


2
ORDER**


3
The decision of the tax court is AFFIRMED for the reasons set forth in the tax court memorandum decision filed September 19, 1991.



*
 The Honorable Jack E. Tanner, Senior United States District Judge for the Western District of Washington, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3